Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/22/2022 has been entered. Claim 1 has been amended. Claims 9, 11, 12, and 17-23 have been cancelled. New claims 24-37 are added. Claims 34-37 are withdrawn from examination by the Examiner. Claims 1-8, 10, 13-16, and 24-37 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 34-37 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, 10, 13-16, and 24-33, drawn to an injection molding system and at least one of its actuator system, classified in B29C45/00.
II. Claims 34-37, drawn to a method of controlling an actuator of an injection molding system, classified in B29C2045/76933. 
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method of invention II can be practiced with a system that does not have a changeover valve, thus it is distinctly different from Invention I.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I requires its unique key word search in classification B29C45/00 and Invention II requires its unique key word search in classification B29C2045/76933.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 34-37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to the Amendments and Arguments
Applicant’s cancellation of claim 11 has overcome the 35 USC 112(b) rejection previously set forth in the final office action of 3/22/2022.
Applicant’s arguments that claim 1 amendments overcome the cited prior arts in the final office action of 3/22/2022, have been fully considered and found not to be persuasive (see submission of 7/22/2022, page 11). 
The Examiner notes that claim 1 amendments were previously recited in now cancelled claims 9 and 11.  Those claims were properly rejected in the final office action of 3/22/2022. The Applicant has not presented an argument regarding the rejected claims 9 and 11. The Examiner maintains those rejections and has reiterated them below in the 35 USC 103 section.
Claim Objections
Claim 1-8, 10, 13-16, 24, and 29 are objected to because of the following informalities: 
Throughout all these instant claims the limitations of “change over” and changeover” are recited interchangeably. To be consistent only the term “changeover” should be used.
Claim 1, line 9: replace “the piston drive” with “the first piston drive”.
Claim 1, lines 24/25: replace “a piston” with “an another piston”. This piston belongs to the second system and not the first system.
Claim 1, line 31: replace “the piston drive” with “the second piston drive”.
Claim 1, line 34: replace “at least one electronic sensor” with “at least one other electronic sensor”. This sensor belongs to the second system and not the first system.
Claim 1, line 36: replace “the at least one electronic sensor” with “the at least one other electronic sensor”.
Claim 24, line 16: replace “lien” with “line”.
Claim 24, lines 21 and 22 (two occurrences): replace “one sensor” with “one electronic flow sensor”. 
Claim 24, lines 24/25: replace “and the sensors and flow control valves” with “and their respective sensors and their respective flow control valves”.
Claim 24, line 24: replace “characterized by comprising” with “further comprising:”. 
Claim 29, line 14: replace “the connector” with “the controller”.  
Claim 29, line 14: replace “the sensor” with “the flow sensor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 10, 13-16, and 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in lines 41/42 recites “the flow control valve of one of the actuator systems”. Claim 1, however, only recites one flow control valve for the first actuator system. Therefore, this limitation is unclear and indefinite. Claims 1-8, 10, 13-16 are dependent on claim 1 and are rejected as well.
Claims 2-8, 10, 13-16: throughout these claims, references are made to “the changeover valve”, “the piston drive”, “the first pressure line”, ‘the second pressure line”, and “the flow sensor”. Amended claim 1, now, has two actuator systems and therefore two sets of the limitations discussed above. It is not clear which actuator system (first or second) these limitations belong to. For the purpose of examination, the Examiner interprets them as part of the first actuator system.
Regarding claim 24 (line 30), the phrase “preferably” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention {see MPEP 2173.05(d)}. There is a question or doubt this limitation(s) are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. Claims 25-33 are dependent on claim 24 and are rejected as well.
Regarding claims 27 (lines 4, 7, 8, and 11; four occurrences) and 32 (lines 3 and 4, two occurrences), the phrase “preferably” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention {see MPEP 2173.05(d)}. There is a question or doubt this limitation(s) are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. Claims 25-33 are dependent on claim 24 and are rejected as well.
Claim 29 recites the limitation "the second actuator system" in lines 14 and 16 (two occurrences).  There is insufficient antecedent basis for this limitation in the claim. There are several first actuator systems recited in the independent claim 24 but no second actuator system. The Applicant needs to clarify the actuator system in claim 29
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 13-15, 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over ANTUNES (WO-2014085321-A1), hereinafter ANTUNES in view of SIWEI (CN-102601949-A and its English translation), hereinafter SIWEI. Note that the italicized text below are the instant claims.
The Examiner has reproduced and annotated FIG. 2A of ANTUNES and has pasted it below to facilitate the analyses of the instant claims.

    PNG
    media_image1.png
    664
    690
    media_image1.png
    Greyscale

Regarding claim 1, ANTUNES discloses An injection molding system comprising at least one first actuator system, the first actuator system {[abstract], [FIG. 2A] 700 is the first actuator system} comprising: 
A first piston drive {(a)} having at least two pressure line connectors {(c) and (d)} to drive a piston {(b)} to open or close a molding nozzle {[FIG. 2A], [62]}; 
first pressure lines {(e), (i), (j)} connected to a changeover valve {[FIG. 2A] 750 is the changeover valve,  note that lines are connected} 
having at least two changeover pressure line connectors {(g), (h)}, 
wherein the first changeover valve pressure line connector is connected to a first pressure line {(g) is connected to (i)}
and the second changeover valve pressure line connector is connected to a second pressure line {(h) is connected to (j)}, 
wherein the second pressure line is connected to the first pressure line connector of the piston drive {(j) is connected to (c)}; 
an electronically adjustable flow control valve {[FIG. 2A] 600} having a first pressure line connector {(k)} and a second pressure line connector {(l)}, 
wherein the first pressure line connector of the adjustable flow control valve is connected to the first pressure line to allow a connection to the first pressure line connector of the changeover valve {(k) is connected to (i) and thus to (g)}, 
and the second pressure line connector of the adjustable flow control valve is connected to a third pressure line {(l) is connected to (m)} which establishes a connection to the second pressure line connector of the piston drive {note that (m) that is connected to (i) also is connected to (d) that establishes the recited connection}; 
at least one electronic sensor for sensing in the first, second and/or third pressure lines {[abstract] note the sensor is in communication with a controller, thus it is electronic and senses the drive fluid, thus located in the pressure lines}; 
a controller connected to the adjustable flow control valve and to the at least one sensor, configured to electronically adjust the flow control valve depending on information of the at least one electronic sensor, and controlling thereby timing and speed of the movement of the piston and {[FIG. 2A] 16 is controller that is connected to 600 that is the control flow valve, [abstract] note the act of controlling that requires adjusting, note instruction to move the valve pin or piston based on sensor input, [04] note selection of the timing of the valve, [012] note selection of velocity that is the speed}.
ANTUNES discloses using a pressure sensor {[abstract]} and therefore, is silent on using a flow sensor to provide information for its controller.
In the same field of endeavor that is related to hydraulic system in and injection molding apparatus, SIWEI discloses at least one electronic flow sensor for sensing flow rate {[0012]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included the flow sensor of SIWEI in the apparatus of ANTUNES.
As disclosed by SIWEI {[0048]} both pressure and flow sensors can be used to effectively control the hydraulic system. One would have been motivated to additionally include the flow sensor of SIWEI in the apparatus of ANTUNES to affect a better control. Also, since ANTUNES main objective is to control the rate of the flow {[abstract]}, one of ordinary skill in the art would have been highly motivated to look to prior art and determine the feasibility of installing a flow sensor in a similar system to directly monitor the flow rate that ANTUNES desires. As discussed above, SIWEI clearly teaches that a flow sensor that be efficiently used in conjunction with the pressure sensor. 
Note that for the remainder limitations of claim 1 and its dependent claims the modified apparatus of ANTUNES will have flow sensor(s) in the pressure lines. 
Regarding the next limitation of claim 1 “a second actuator system”, modified ANTUNES discloses an actuator or hydraulic system {[FIG. 2A] 700}. Modified ANTUNES, however, is silent on a second actuator system. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the hydraulic system of ANTUNES, since it has been held that a mere duplication of working part of device or the device involves only routine skill in the art {MPEP 2144.04 (VI)(B)}.
One would have been motived to have duplicated this hydraulic system, since ANTUNES discloses a plurality of injection systems {[FIG. 1] 940, 941, and 942}. A better control of this individual injection components can be affected by an additional control hydraulic system that can be dedicated to one of these injection systems.
Regarding the next limitations of claim 1, modified ANTUNES discloses (note the duplicated actuator system resembles the actuator system as described above) comprising: a second piston drive {(a)} having at least two pressure line connectors {(c) and (d)} to drive a piston {(b)} to open or close a molding nozzle {[FIG. 2A], [62]}; 
second pressure lines {(e), (i), (j)} connectable to one or more change over valves {[FIG. 2A] 750 is the changeover valve, note that lines are connected so definitely connectable}
having a pressure line connector {(e)} and tank line connector {(f)} 
and at least two change over pressure line connectors {(g), (h)}, 
wherein the first change over valve pressure line connector is connectable to a first pressure line {(g) is connected to (i)},
and the second change over valve pressure line connector is connectable to a second pressure line {(h) is connected or (j)}, 
wherein the second pressure line is connected to one of the two pressure line connectors of the piston drive {(j) is connected to (c)}, 
and wherein the first pressure line is connected to the other one of the two pressure line connectors of the piston drive {(i) is connected to (d)}; 
at least one electronic sensor for sensing the flow rate in the first or second pressure line {[abstract] note the sensor is in communication with a controller, thus electronic and senses the drive fluid, thus located in the pressure lines, note that modified ANTUNES has a flow rate sensor thus sensing flow rate}; 
Regarding the next limitation of claim 1, “and the controller is connected additionally to the at least one electronic sensor of the second actuator system and allows to control the electronically adjustable flow control valve of the first actuator system based on information of the at least one electronic sensor of the second actuator system” as noted above the hydraulic system of ANTUNES {[FIG. 2A] 700, dashed lines} has been duplicated and thus it has to be connected to the controller 16, therefore its sensor is also connected to the controller 16. Since controller of ANTUNES is programmable {[041]}, it is the Examiner’s position that this connections allows the single controller of ANTUNES to be able to use the information from the second sensor to control the first control valve. Note that ANTUNES discloses that the injection process is a cascade process {[62]}. Thus, the injection 940, 941, 942 are controlled together {[FIG. 1]}. Therefore, the controller will need information from all of the lines to control these injectors interactively or in a cascade fashion.  
wherein the first and the second actuator systems are configured to be controlled in a cascade {[62] note that since the modified ANTUNES has two actuator systems connected to the single controller as described above, the control is also in a cascade fashion},
and wherein the flow control valve of one of the actuator systems is also configured to be controlled by the information of the at least one electronic sensor of the other actuator system {see above and that “it is the Examiner’s position that this connections allows the single controller of ANTUNES to be able to use the information from the second sensor to control the first control valve”}. 
Regarding claim 2, modified ANTUNES discloses wherein a first electronic flow sensor is adapted to measure the flow rate in the first pressure line between the adjustable flow control valve and the changeover valve, or wherein a second electronic flow sensor is adapted to measure the flow rate in the second pressure line between the piston drive and the changeover valve or wherein a third flow sensor is adapted to measure the flow in the third pressure line between the piston drive and the adjustable flow control valve {note that modified ANTUNES has a flow sensor with its pressure sensor, [abstract] note the sensor senses the drive fluid, thus has to be located in one of the pressure lines}.
Regarding claim 3, modified ANTUNES discloses wherein a first pressure sensor adapted to measure the pressure in the first pressure line between the adjustable flow control valve and the changeover valve; or wherein additionally a second pressure sensor is adapted to measure the pressure in the second pressure line between the piston drive and the changeover valve; or wherein a third pressure sensor is adapted to measure the pressure in the third pressure line between the piston drive and the adjustable flow control valve {[abstract] note the pressure sensor senses the drive fluid, thus has to be located in one of the pressure lines}.
Regarding claim 4, modified ANTUNES discloses wherein the controller is configured to determine a beginning and/or an end of an injection phase of a molding cycle based on information of the at least one electronic flow sensor, and to adjust the flow control valve, in an initial and/or final cycle position {[04], [05]}.
Regarding claim 5, modified ANTUNES discloses wherein the controller is configured to determine the end of the injection phase of the molding cycle if the information from the at least one electronic flow sensor indicate that the piston is in a position in which a molding nozzle is closed {[05] note teaching of the end of cycle}.
Regarding claim 6, modified ANTUNES discloses wherein the controller is configured to dynamically adjust the flow control valve in the injection phase, after determining the beginning of the injection phase, controlling thereby a position and the speed of the change of the position of the piston and thus the molding nozzle {[04] note controlling to a plurality of intermediate positions, therefore controller based on the information, dynamically controls the valve, note that since the sensor provides information in real time to the controller, the control is inherently dynamic and instantaneous, note teaching on time, thus controller has a timer or can adjust based on time}.
Regarding claim 7, modified ANTUNES discloses wherein the controller is configured to allow an interactive reprogramming of the dynamical adjustment of the flow control valve {[04] note the teaching that the controller that controls the flow valve and obtains information from sensor in real time, thus an interactive communication, [041] note that controller is programmed}.
Regarding claim 8 limitation of “wherein a second flow control valve is located in the second pressure line”, modified ANTUNES discloses flow control valve on the first pressure line {[FIG. 2A] 600}. Modified ANTUNES, however, is silent on a second flow control valve to be located on the second pressure line. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the flow control valve of ANTUNES and have placed it in the second pressure line, since it has been held that a mere duplication of working part of device involves only routine skill in the art {MPEP 2144.04 (VI)(B)}.
One would have been motived to have duplicated this flow control valve in order to have a better and more accurate control over the operation of the drive piston of ANTUNES. Since ANTUNES discloses intermediate positions for the piston {[04]} controlling the hydraulic pressure of both sides of the piston facilitates a smoother control of the position of this piston in various intermediate positions.
Regarding claim 10 limitation of “comprising several first actuator systems, and their respective electronic sensors and their respective flow control valves are connected to the controller and the controller, which is configured to control one or more of the flow control valves based on one or more of the information of the sensors”, modified ANTUNES discloses an actuator or hydraulic system {[FIG. 2A] 700, the dashed line}. Modified ANTUNES, however, is silent on several hydraulic or first actuator systems. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have replicated the hydraulic system of ANTUNES, since it has been held that a mere duplication (or in this case replication) of working parts of device or the device involves only routine skill in the art {MPEP 2144.04 (VI)(B)}.
One would have been motived to have replicated this hydraulic system, since ANTUNES discloses a plurality of injection systems {[FIG. 1] 940, 941, and 942}, a better control of this individual injection components can be affected by an additional control hydraulic systems that can be dedicated these injection systems.
Note that these replicated systems have to be connected to the controller 16 {[FIG. 2A], therefore their sensors and control valves are also connected to the controller 16}.
Regarding claim 13, modified ANTUNES discloses wherein after receiving information from the at least one electronic flow sensor, that a threshold has been passed, the adjustable flow control valve is opened or closed to a predefined throttle level and/or flow by the controller {[04] note the teaching on selection that indicates comparing to a value or a threshold value, [FIG. 2A] note valve 600 is a restricted type and thus throttles the flow}.
Regarding claim 14, modified ANTUNES discloses wherein the controller is configured to calculate based on the information of the at least one electronic flow sensor the position of the piston of the piston drive {[04] note teaching on the position of the valve pin or piston}.
Regarding claim 15, modified ANTUNES discloses wherein a check valve is connected in parallel to the adjustable flow control valve, providing a by-pass, when extending or retracting the piston of the piston drive {see pasted figure above item (n), note that this by-pass is always there so it is there during extending or retracting of the piston}.
Regarding claim 24, ANTUNES discloses An injection molding system comprising at least one first actuator system, the first actuator system {[abstract], [FIG. 2A] 700 is the first actuator system} comprising: 
at least one piston drive {(a)} having at least two pressure line connectors {(c) and (d)} to drive a piston {(b)} to open or close a molding nozzle {[FIG. 2A], [62]}; 
pressure lines {(e), (i), (j)} connected to a changeover valve {[FIG. 2A] 750 is the changeover valve,  note that lines are connected} 
having at least two changeover pressure line connectors {(g), (h)}, 
wherein the first changeover valve pressure line connector is connected to a first pressure line {(g) is connected to (i)}
and the second changeover valve pressure line connector is connected to a second pressure line {(h) is connected to (j)}, 
wherein the second pressure line is connected to the first pressure line connector of the piston drive {(j) is connected to (c)}; 
an electronically adjustable flow control valve {[FIG. 2A] 600} having a first pressure line connector {(k)} and a second pressure line connector {(l)}, 
wherein the first pressure line connector of the adjustable flow control valve is connected to the first pressure line to allow a connection to the first pressure line connector of the changeover valve {(k) is connected to (i) and thus to (g)}, 
and the second pressure line connector of the adjustable flow control valve is connected to a third pressure line {(l) is connected to (m)} which establishes a connection to the second pressure line connector of the piston drive {note that (m) that is connected to (i) also is connected to (d) that establishes the recited connection}; 
at least one electronic sensor for sensing in the first, second and/or third pressure lines {[abstract] note the sensor is in communication with a controller, thus it is electronic and senses the drive fluid, thus located in the pressure lines}; 
and a controller connected to the adjustable flow control valve and to the at least one sensor, configured to electronically adjust the flow control valve depending on information of the at least one electronic sensor, and controlling thereby timing and speed of the movement of the piston and {[FIG. 2A] 16 is controller that is connected to 600 that is the control flow valve, [abstract] note the act of controlling that requires adjusting, note instruction to move the valve pin or piston based on sensor input, [04] note selection of the timing of the valve, [012] note selection of velocity that is the speed}.
ANTUNES discloses using a pressure sensor {[abstract]} and therefore, is silent on using a flow sensor to provide information for its controller.
In the same field of endeavor that is related to hydraulic system in and injection molding apparatus, SIWEI discloses at least one electronic flow sensor for sensing flow rate {[0012]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included the flow sensor of SIWEI in the apparatus of ANTUNES.
As disclosed by SIWEI {[0048]} both pressure and flow sensors can be used to effectively control the hydraulic system. One would have been motivated to additionally include the flow sensor of SIWEI in the apparatus of ANTUNES to affect a better control. Also, since ANTUNES main objective is to control the rate of the flow {[abstract]}, one of ordinary skill in the art would have been highly motivated to look to prior art and determine the feasibility of installing a flow sensor in a similar system to directly monitor the flow rate that ANTUNES desires. As discussed above, SIWEI clearly teaches that a flow sensor that be efficiently used in conjunction with the pressure sensor. 
Note that for the remainder limitations of claim 24 and its dependent claims the modified apparatus of ANTUNES will have flow sensor(s) in the pressure lines. 
Regarding the next limitation of claim 24 (also see section 112b above for “preferably”, see claim 1 for timer or timing) “several first actuator systems, and the sensors and the flow control valves are connected to the controller and the controller, which is configured to control one or more of the flow control valves based on one or more of the information of the sensors and wherein the several actuator systems are configured to be controlled in a cascade, and wherein the flow control valves of one actuator system is also configured to be controlled by the information of the at least one sensor of a different actuator system and preferably by a timer and/or by a certain amount of fluid measured”, modified ANTUNES discloses an actuator or hydraulic system {[FIG. 2A] 700, the dashed line}. Modified ANTUNES, however, is silent on several hydraulic or first actuator systems. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have replicated the hydraulic system of ANTUNES, since it has been held that a mere duplication (or in this case replication) of working parts of device or the device involves only routine skill in the art {MPEP 2144.04 (VI)(B)}.
One would have been motived to have replicated this hydraulic system, since ANTUNES discloses a plurality of injection systems {[FIG. 1] 940, 941, and 942}, a better control of this individual injection components can be affected by an additional control hydraulic systems that can be dedicated these injection systems.
Note that these replicated systems have to be connected to the controller 16 {[FIG. 2A], therefore their sensors and control valves are also connected to the controller 16 and as discussed under claim 1, the control is in a cascade fashion}.
Regarding claim 25, modified ANTUNES discloses wherein a first flow sensor is adapted to measure the flow rate in the first pressure line between the adjustable flow control valve and the change over valve, and/or wherein a second flow sensor is adapted to measure the flow in the second pressure line between the piston drive and the change over valve and/or wherein a third flow sensor is adapted to measure the flow in the third pressure line between the piston drive and the adjustable flow control valve {note that modified ANTUNES has a flow sensor with its pressure sensor, [abstract] note the sensor senses the drive fluid, thus has to be located in one of the pressure lines}.  
Regarding claim 26, modified ANTUNES discloses wherein a first pressure sensor adapted to measure the pressure in the first pressure line between the adjustable flow control valve and the change over valve, and/or wherein additionally a second pressure sensor is adapted to measure the pressure in the second pressure line between the piston drive and the change over valve and/or wherein a third pressure sensor is adapted to measure the pressure in the third pressure line between the piston drive and the adjustable flow control valve { [abstract] note the pressure sensor senses the drive fluid, thus has to be located in one of the pressure lines}.
Regarding claim 27, modified ANTUNES discloses wherein the controller is configured to determine a beginning and/or an end of the injection phase of a molding cycle based on information of the at least one sensor, and to adjust the flow control valve, in an initial and/or final cycle position and preferably wherein the controller is configured to determine the end of the injection phase of the molding cycle if the information from the at least one sensor indicate that the piston is in a position in which a molding nozzle is closed, preferably for a predefined timespan, and preferably wherein the controller is configured to dynamically adjust the flow control valve in the injection phase, after determining the beginning of the injection phase, controlling thereby a position and the speed of the change of the position of the piston and thus the molding nozzle, wherein preferably also information of at least one timer and/or volume quantity information are used to determine the point of time and/or the position of the piston the speed of the dynamical adjustment of the flow control valve, and preferably wherein the controller is configured to allow an interactive reprogramming of the dynamical adjustment of the flow control valve {note the section 112(b) above for “preferably”, The Examiner will rely on a further response from the Applicant regarding which “preferably” is part of the claim, [04] note controlling to a plurality of intermediate positions, therefore controller based on the information, dynamically controls the valve, note that since the sensor provides information in real time to the controller, the control is inherently dynamic and instantaneous, note teaching on time, thus controller has a timer or can adjust based on time, [05] note teaching of the end of cycle, [041] note that controller is programmed}.
Regarding claim 28 limitation of “wherein a second flow control valve is located in the second pressure line”, modified ANTUNES discloses flow control valve on the first pressure line {[FIG. 2A] 600}. Modified ANTUNES, however, is silent on a second flow control valve to be located on the second pressure line. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the flow control valve of ANTUNES and have placed it in the second pressure line, since it has been held that a mere duplication of working part of device involves only routine skill in the art {MPEP 2144.04 (VI)(B)}.
One would have been motived to have duplicated this flow control valve in order to have a better and more accurate control over the operation of the drive piston of ANTUNES. Since ANTUNES discloses intermediate positions for the piston {[04]} controlling the hydraulic pressure of both sides of the piston facilitates a smoother control of the position of this piston in various intermediate positions.
Regarding claim 29 limitation of “additionally comprising a second actuator system”, modified ANTUNES discloses an actuator or hydraulic system {[FIG. 2A] 700}. Modified ANTUNES, however, is silent on a second hydraulic or actuator system. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the hydraulic system of ANTUNES, since it has been held that a mere duplication of working part of device or the device involves only routine skill in the art {MPEP 2144.04 (VI)(B)}.
One would have been motived to have duplicated this hydraulic system, since ANTUNES discloses a plurality of injection systems {[FIG. 1] 940, 941, and 942}. A better control of this individual injection components can be affected by an additional control hydraulic system that can be dedicated to one of these injection systems.
Regarding the next limitations of claim 29, modified ANTUNES discloses comprising: a piston drive {(a)} having at least two pressure line connectors {(c) and (d)} to drive a piston {(b)} to open or close a molding nozzle {[FIG. 2A], [62]}; 
pressure lines {(e), (i), (j)} connectable to one or more change over valves {[FIG. 2A] 750 is the changeover valve, note that lines are connected so definitely connectable}
having a pressure line connector {(e)} and tank line connector {(f)} 
and at least two change over pressure line connectors {(g), (h)}, 
wherein the first change over valve pressure line connector is connectable to a first pressure line {(g) is connected to (i)},
and the second change over valve pressure line connector is connectable to a second pressure line {(h) is connected or (j)}, 
wherein the second pressure line is connected to one of the two pressure line connectors of the piston drive {(j) is connected to (c)}, 
and wherein the first pressure line is connected to the other one of the two pressure line connectors of the piston drive {(i) is connected to (d)}; 
at least one electronic sensor for sensing the flow rate in the first or second pressure line {[abstract] note the sensor is in communication with a controller, thus electronic and senses the drive fluid, thus located in the pressure lines, note that modified ANTUNES has a flow rate sensor thus sensing flow rate}; 
Regarding the last limitation of claim 29, “the controller is connected additionally to the sensor of the second actuator system and allows to control the electronically adjustable flow control valve of the first actuator system based on information of the at least one electronic sensor of the second actuator system” as noted above the hydraulic system of ANTUNES {[FIG. 2A] 700, dashed lines} has been duplicated (or replicated) and thus it has to be connected to the controller 16, therefore its sensor is also connected to the controller 16. Since controller of ANTUNES is programmable {[041]}, it is the Examiner’s position that this connections allows the single controller of ANTUNES to be able to use the information from the second sensor to control the first control valve. Note that ANTUNES discloses that the injection process is a cascade process {[62]}. Thus, the injection 940, 941, 942 are controlled together {[FIG. 1]}. Therefore, the controller will need information from all of the lines to control these injectors interactively or in a cascade fashion.  
Regarding claim 30, modified ANTUNES discloses wherein the several actuator systems are configured to be controllable in a cascade {[62] note that since the modified ANTUNES has several actuator systems (see claim 24) connected to the single controller as described above, the control is also in a cascade fashion}.
Regarding claim 31, modified ANTUNES discloses wherein after receiving information from the at least one sensor, that a threshold has been passed, the adjustable flow control valve is opened or closed to a predefined throttle level/flow level by the controller { [04] note the teaching on selection that indicates comparing to a value or a threshold value, [FIG. 2A] note valve 600 is a restricted type and thus throttles the flow}.
 Regarding claim 32, modified ANTUNES discloses wherein the controller is configured to calculate based on the information of the at least one flow sensor the position of the piston of the piston drive, preferably based on the information of the third flow sensor over a defined time interval, and preferably wherein a check valve is connected in parallel to the adjustable flow control valve, providing a by-pass, when extending or retracting the piston of the piston drive {note section 112(b) above regarding “preferably”, [04] note teaching on the position of the valve pin or piston, also see pasted figure above item (n), note that this by-pass is always there so it is there during extending or retracting of the piston}.
 Claims 16 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over ANTUNES and SIWEI as applied to claims 1 and 24 above, and further in view of MIHARA (US 4,610,831), hereinafter MIHARA and GAO (US-2013/0030723), hereinafter GAO.
Regarding claims 16 and 33, combination of ANTUNES and SIWEI discloses all the limitations of claims 1 and 24. This combination, however, is silent on the effect of viscosity on pressure fluid and on configuring the controller to calculate the viscosity based on flow and pressure.
In the same field of endeavor that is related to controlling hydraulic cylinder speed in injection molding, MIHARA discloses the importance of hydraulic oil (pressure fluid) on the flowability on this fluid {[col 10, lines 11-13]}. Note that ANTUNES discusses the velocity of the piston that is related to the flowability of the pressure fluid {[012]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of MIHAR in the apparatus of combination of ANTUNES and SIWEI to determine that viscosity of the pressure fluid is another important parameter that affects the flowability of this pressure fluid and thus the drive rate of the piston.
Note that since ANTUNES teaches controlling the velocity {[012]}, one of ordinary skill in the art would have been motivated to look to prior and art and determine factors that affect this velocity. As disclosed by MIHARA one such factor is viscosity that affects the flowability of the pressure fluid.
The combination of ANTUNES, SIWEI, and MIHARA, however, is silent on calculating this viscosity by configuring the controller and use it in comparison to a set point.
In the same filed of endeavor that is related to polymer processing, GAO discloses wherein the controller is configured to calculate the viscosity of a fluid (pressure fluid in claim 33) in any of the first, second, or third pressure lines (in the pressure line in claim 33) based on the information of the at least one electronic flow sensor and to compensate a deviation of the viscosity from a predefined value by adjusting the electronically adjustable flow control valve (one or more flow valves in claim 33) {[abstract] note determination of viscosity, [0019] note calculation of viscosity using a multi sensor data, [0075] note the  processor coding of data including viscosity to control the process, [0078]}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of GAO in the combination method of ANTUNES, SIWEI, and MIHAR and have configured the controller to calculate viscosity and incorporate this parameter as a control criteria.
As discussed above, MIHARA discloses the importance of this parameter in the hydraulic system and one of ordinary skill in the art would have been motivated to look to prior art and determine the method for calculating viscosity from the sensor data and have incorporated it in the combination system above. Such prior art is GAO.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748